Case 2:21-cv-11015-SFC-KGA ECF No. 3, PageID.57 Filed 07/20/21 Page 1 of 6




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DMSION

    DANA NESSEL, Attorney
    General of the State of Michigan,

              Plaintiff,                     No. 2:21-cv-11 015-SFC -KGA

    V.                                       HON. SEAN F. COX

    VILLA AMOROSA ,                          MAG. JUDGE KIMBERLY G. ALTMAN

              Defendant.




  CONSENT DECREE AND FINAL JUDGMENT BETWEEN PLAINTIFF
  DANA NESSEL, ATTORNEY GENERAL OF THE STATE OF MICHIGAN,
                           AND DEFENDANT VILLA AMO ROSA

         Plaintiff, Dana Nessel , Attorney General of the State of Michigan, filed a

Complaint in this action against Defendant, Villa Amorosa ("Defendant"), for

permanent injunctive relief to restrain continuing violations of the Michigan Liquor

Control Code, Mich. Comp. Laws§§ 436.1101, et seq., and the Michigan Consumer

Protection Act, Mich. Comp. Laws, §§ 445.901, et seq., by Defendant. The parties

have consented to entry of this Consent Decree and Final Judgment (the "Consent

Decree"). Now, therefore, without trial of any issue oflaw or fact, and upon consent

of the parties, it is hereby ORDERED , ADJUDGED, and DECREED as follows:

         I.     JURISDICTION AND VENUE

         1.     The Court has both personal jurisdiction over Defendant and subject

matter jurisdiction over the case pursuant to 27 U.S.C. § 122a(c), 28 U.S.C. § 1331,
    Case 2:21-cv-11015-SFC-KGA ECF No. 3, PageID.58 Filed 07/20/21 Page 2 of 6




Fed. R. Civ. P. 4(k) and 28 U.S.C. § 1367(a). The Complaint in this case states a

claim upon which permanent injunctive relief can be granted against Defendant

under 27 U.S.C. § 122a(c) and a claim upon which permanent injunctive relief and

mone ary penalties can be granted against Defendant under Mich. Comp. Laws §§

445.901, et seq. Venue is proper in this Court.

         II.      PERSONS BOUND

         2.       The terms and provisions of this Consent Decree will apply to and be

binding upon the Michigan Department of Attorney General, Defendant, and

Defendant's successors in interest, parents, subsidiaries, affiliated entities,

directors, officers, managers, agents, members, assigns, and employees.

         3.        No change in ownership or corporate status of Defendant, including,but

not limited to, any transfer of assets or real or personal property, will in any way

alter Defendant's obligations under this Consent Decree.

         III.      OBLIGATIONS REGARDING INTOXICATING LIQUOR1

         4.       Defendant must immediately cease illegally selling and shipping

intoxicating liquor to consumers located in the State of Michigan.

         5.        Defendant must immediately and adequately train and educate its

directors, officers, managers, agents, members, assigns, and employees as to how to

legally sell or ship intoxicating liquor to consumers located in the State of Michigan.




1
  "Intoxicating liquor" is defined as that tennis defined in 27 U.S.C . § 122a(a)(2) and includes "alcoholic liquor" as
that term is defined in the Michigan Liquor Control Code, Mich. Comp. Laws§§ 436.J IOI , et seq.
                                                            2
    Case 2:21-cv-11015-SFC-KGA ECF No. 3, PageID.59 Filed 07/20/21 Page 3 of 6




            IV.      RELEASE AND DISCHARGE

            6.       Except with respect to the obligations created by or arising out of this

Consent Decree, and in consideration of the payment set forth in Section V, the

Department of Attorney General releases and covenants not to sue Defendant for

the specific claims alleged against Defendant in the Complaint and specifically

reserves the rights set forth in Paragraph 10 herein .

            7.       In consideration of the Department of Attorney General's release and

covenant not to sue Defendant as set forth in Paragraph 6, Defendant releases and

covenants not to sue the Department of Attorney General for any claims or defenses

that may have been raised by Defendant in this action or in response to this action,

including but not limited to any claims that the Department of Attorney General

has intentionally interfered with Defendant's contractual or business relationships.

           V.        PAYMENTS

           8.        Within 21 days of the Effective Date 2 of this Consent Decree, Villa

Amorosa will pay the total sum of fifteen thousand dollars ($15,000) by certified

check or money order payable to the "State of Michigan Department of Attorney

General." The payment will be sent to:

                              Department of Attorney General
                              Alcohol & Gambling Enforcement Division
                              2860 Eyde Parkway
                              East Lansing, MI 48823




2   "Effective Date" means the date the Clerk of Court's office enters this Consent Decree on the docket in this case
after signing by the Court.
                                                             3
 Case 2:21-cv-11015-SFC-KGA ECF No. 3, PageID.60 Filed 07/20/21 Page 4 of 6




       9.     The payment and other consideration in this Consent Decree are in

complete settlement of all damages and costs arising out of the complaint, including

all attorney fees.

       VI.    RESERVATION OF RIGHTS

       10.    Plaintiff expressly reserves the right to seek any and all legal relief

available for violations of the Michigan Consumer Protection Act, Mich, Comp.

Laws§§ 445.901, et seq., and the Michigan Liquor Control Code, Mich. Comp. Laws

§§ 436.1101, et seq., that Defendant commits after the Effective Date of this Consent

Decree.


       11.    The Parties expressly understand and acknowledge that this Consent

Decree is not binding on any county prosecutor in the State of Michigan. The parties

expressly understand and acknowledge that this Consent Decree is not binding on

the Michigan Department of Treasury for purposes of any assessments or actions it

may take for unpaid taxes, penalties, and interest. Defendant reserves, and does

not wa ive , any righ ts, clai ms, or defenses with respect to any such claims or actions.

       VII.   ATTORNEYS' FEES AND COSTS

       12.    The Parties expressly acknowledge and agree that each is responsible

for its own attorneys' fees and costs.

       VIII. MODIFICATIONS

       13.    This Consent Decree may be modified by agreement of the Parties.

Modifications must be in writing, signed by counsel for Plaintiff, counsel for

Defendant, and an authorized representative of Defendant, and must be

                                              4
  Case 2:21-cv-11015-SFC-KGA ECF No. 3, PageID.61 Filed 07/20/21 Page 5 of 6




 memorialized in an order executed and entered by the Court. Any such

 modifications will be effective on the date the Court enters its order approving such

 modifications.

        IX.    OTHER CLAIMS

        14.    Nothing in this Consent Decree constitutes or may be construed as a

 release from any claim, cause of action, or demand in law or equity against any

 person , firm, partnership, or corporation not a party to this Consent Decree.

        X.     RETENTION OF JURISDICTION

        15.    This Court will retain jurisdiction of this matter for the purpose of

 overseeing compliance with and resolving disputes arising under this Consent

 Decree.

        XI.    AUTHORITY TO ENTER INTO THE CONSENT DECREE

        16.    The signatory for Defendant represents and warrants that he or she

 has been duly authorized to sign this document and so bind Defendant to all terms

 and conditions thereof.

        IT IS SO ORDERED AND AGREED.


Dated: July 20, 2021                             s/Sean F. Cox
                                                 Sean F. Cox
                                                 U. S. District Judge


                  **SIGNATURES CONTINUE ON THE NEXT PAGE**




                                            5
Case 2:21-cv-11015-SFC-KGA ECF No. 3, PageID.62 Filed 07/20/21 Page 6 of 6




                                   6
